Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 2 are presented. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/609,707, filed on 06/16/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 and 08/25/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  The title does not correspond to the claimed subject matter of a “receiving method”. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because the language does not correspond to the claims subject matter, specifically a “receiving method”. The abstract fails to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting over claims 4 and 5 of U.S. Patent No. 11,336,299 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/723,765
Claim 4 – Patent 11,336,299
A receiving method comprising: 
A receiving apparatus comprising: 

demodulating a signal received from a transmitting apparatus to generate values based on 1024-quadrature amplitude modulation (QAM); 
a demodulator configured to demodulate a signal received from a transmitting apparatus to generate values based on 1024-quadrature amplitude modulation (QAM); 
splitting the values into a plurality of groups; 
a deinterleaver configured to split the values into a plurality of groups and 
deinterleaving the plurality of groups based on an interleaving order; and 
deinterleave the plurality of groups based on an interleaving order; and
decoding values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 64800, 
a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 6/15 and a code length of the LDPC code being 64800, 

wherein the plurality of groups are deinterleaved based on a following equation:
wherein the plurality of groups are deinterleaved based on a following equation:
Yπ(j) = Xj for (0 ≤ j < Ngroup)
Yπ(j) = Xj for (0 ≤ j < Ngroup)
where Xj is a j-th group among the plurality of groups, Yj is a j-th group among the deinterleaved plurality of groups, Ngroup is a number of the plurality of groups, and π(j) denotes the interleaving order,
where Xj is a j-th group among the plurality of groups, Yj is a j-th group among the deinterleaved plurality of groups, Ngroup is a number of the plurality of groups, and π(j) denotes the interleaving order,


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/723,765 is an obvious variation of the claimed subject matter of independent claim 4, of patent 11,336,299. Specifically, both claim 1, of the current application 17/723,765, and claim 4, of patent 11,336,299 discloses: demodulating a signal received from a transmitting apparatus; deinterleaving the plurality of groups based on an interleaving order; and decoding values of the deinterleaved plurality of groups. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/723,765, as a direct recitation of the operations performed by the Apparatus disclosed in claim 4 of Patent 11,336,299. A method performing the operations of a disclosed apparatus and an apparatus capable of performing a disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/723,765, as performing the operations of the apparatus of claim 4, of U.S. Patent 11,336,299, and as such are obvious variants of each other.

Claim 2 – Application 17/723,765
Claim 5 – Patent 11,336,299


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111